Judgment, Supreme Court, Bronx County (Joseph Cerbone, J., at speedy trial hearing; Gerald Sheindlin, J., at jury trial and sentence), rendered August 30, 1995, convicting defendant of robbery in the third degree and sentencing him, as a second felony offender, to a term of 3V2 to 7 years, unanimously affirmed.
*315The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations. The jury had ample basis upon which to reject defendant’s equivocal medical evidence and self-serving claim that he could not have committed the robbery because of a purported physical disability.
Defendant’s ineffective assistance claim would require a motion pursuant to CPL 440.10 in order to expand the record with respect to matters of strategy. On the existing record, we find that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708).
We have considered and rejected defendant’s remaining claims, including those contained in his pro se supplemental brief. Concur — Ellerin, P. J., Rubin, Mazzarelli and Saxe, JJ.